     Case 1-18-01141-ess          Doc 48   Filed 11/19/20     Entered 11/19/20 14:31:01




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
——————————————————x
In re:
SEAN M. MURRAY                                              Case No. 17-44157
                                                            Chapter: 7
            Debtor Pro Se
——————————————————x

SEAN M. MURRAY
                              Plaintiff                     Adv. Pro. No. 18-01141

                      -against-          PLAINTIFF’S AFFIDAVIT
                                         IN SUPPLEMENTAL
SPECIALIZED LOAN SERVICING, LLC          OPPOSITION TO MOTION FOR
NATIONSTAR MORTGAGE LLC D/B/A MR COOPER, SUMMARY JUDGEMENT
as SERVICING AGENTS FOR FEDERAL
HOME LOAN MORTGAGE
CORPORATION,
JOHN AND JANE DOE CORPORATIONS
AND ENTITIES
                      Defendants
——————————————————x

  PLAINTIFF’S AFFIDAVIT IN SUPPLEMENTAL OPPOSITION TO MOTION FOR
        SUMMARY JUDGEMENT REQUESTING JUDICIAL NOTICE OF
   CORRESPONDENCE RECEIVED AFTER THE OCTOBER 20, 2020 HEARING

STATE OF NEW YORK             )
COUNTY OF QUEENS              ) ss.:

       SEAN MICHAEL MURRAY, Debtor and Plaintiff ProSe (“Plaintiff”), being first duly
sworn, hereby deposes and says:

1. I am familiar with the facts and circumstances as stated herein.

2. I submit this affidavit in further supplemental opposition of Defendant Specialized Loan

Servicing’s (“SLS”) Motion for Summary Judgement (dkt 28), requesting the Court to take

Judicial Notice of correspondence (attached and incorporated by reference as Exhibit A) from



                                            Page 1 of 7
      Case 1-18-01141-ess        Doc 48     Filed 11/19/20     Entered 11/19/20 14:31:01




Defendant Nationstar Mortgage LLC D/B/A Mr Cooper (“Mr. Cooper”), received after the

October 20, 2020 Hearing (RE: related document(s) dkt 2, Summons and Notice of Pre-Trial

Conference (Auto), dkt 1, Complaint Filed by Plaintiff Sean M. Murray RE: related document(s)

dkt 28, Motion for Summary Judgment Filed by Defendant Specialized Loan Servicing, LLC),in

response to Plaintiff’s Notice of Grievance (attached and incorporated by reference as Exhibit

B), which Plaintiff contends is relevant to disputed facts, previous argument before the court and

Plaintiff’s Opposition to Defendant’s instant Motion for Summary Judgement.

3. Going back in the dockets of the instant bankruptcy and adversary proceedings, Counsel for

Defendants Nationstar and SLS have provided contradictory argument and testimony regarding

the nature, standing, and capacity of both Defendants and their relationships to the alleged

subject Mortgage on Plaintiff’s exempted personal property and discharged loan.

4. The Letters from Mr. Cooper dated October 15, 2020 (Exhibit A), state in the fourth

paragraph, “Please note that Mr. Cooper is the servicer of the (discharged) loan; and therefore,

will be responsible for responding to any concerns regarding the servicing of the (discharged)

loan. Servicing matters include, but are not limited to the following:

           •   Payment assistance and modifications
           •   Payment posting
           •   Validation of the debt
           •   Foreclosure proceedings
           •   Payment adjustments

Please direct any communication related to these matters to Mr. Cooper.”

5. The Court will recall parties discussing counsel for SLS signing their Motion for Summary

Judgement as Attorneys for Nationstar, and that counsel explained it as a “typo”.

6. Plaintiff’s Consolidated Motions to Strike and for Sanctions, Contempt and other relief,


                                             Page 2 of 7
      Case 1-18-01141-ess        Doc 48     Filed 11/19/20     Entered 11/19/20 14:31:01




incorporated by reference into the instant Adversary Proceeding in Plaintiff’s Verified Complaint

(dkt 1), all relate to the above mentioned contradictions and fraudulent misrepresentations made

by Defendants as evidenced and detailed below.

7. Dkt 24 of the related Bankruptcy Case No. 1-17-44157 granted Plaintiff’s Bankruptcy

Petition a Discharge under 11 U.S.C. § 727 on December 8, 2017.

8. Defendant Mr. Cooper’s Motion for Relief from Stay at dkt 26 of the related Bankruptcy

Proceeding Case No. 1-17-44157 dated December 13, 2017, contains a supporting Declaration

executed under penalty of perjury by Chastity Wilson, Assistant Secretary of Nationstar

Mortgage LLC on December 7, 2017, alleging personal knowledge of stated facts and attached

business records evidencing Mortgage Servicing Fraud by way of incorrect accounting having

misapplied payment as detailed in Plaintiff’s Supplemental Opposition at dkt 41. The Motion for

Relief states Mr. Cooper is servicer and “Secured Creditor” as of December 13, 2017.

9. Mr. Cooper is alleged to have transferred servicing of the loan to SLS December 18, 2017.

10. Dkt 43 of the related Bankruptcy Case No. 1-17-44157, page 17 exhibits a letter from Mr.

Cooper dated December 6, 2017, where Mr. Cooper assigns a new Dedicated Loan Specialist and

Single Point of Contact (SPOC), Priscilla Lyons. Page 23 exhibits an undated Notice postmarked

February 14, 2018, SLS’s PUBLIC AUCTION NOTICE OF SALE OF COOPERATIVE

APARTMENT SECURITY, listing NATIONSTAR MORTGAGE LLC as secured party and

holder of the security consisting of 439 shares of common stock in 35-21 79th St. Tenants Corp.,

and all rights title and interest in and to a Proprietary Lease between said corporation and debtor

for Apartment 4E in a building known as and by the street address, 35-21 79TH STREET, UNIT

4E, JACKSON HEIGHTS, NY 11372 together with fixtures and articles of personal property


                                             Page 3 of 7
      Case 1-18-01141-ess       Doc 48     Filed 11/19/20    Entered 11/19/20 14:31:01




now or hereafter affixed to or used in connection with Apartment 4E on March 21, 2018 at

10:00AM.

11. Dkt 47 of the related Bankruptcy Case No. 1-17-44157, is a March 29, 2018 Loss Mitigation

Status Report alleging that SLS is the “Secured Creditor”.

12. Dkt 48 of the related Bankruptcy Case No. 1-17-44157, April 2, 2018, Affirmation Seeking

Adjournment of Entry of Order to Show Cause, executed by Attorney Dennis Jose, Esq. for

Gross Polowy, LLC as counsel to SLS alleges SLS as servicer on the subject mortgage loan(s).

13. Dkt 50 of the related Bankruptcy Case No. 1-17-44157, April 3, 2018 Objection to Order to

Show Cause to, Among other things, Impose Sanctions against Nationstar Mortgage LLC for

Purported Violation of the Automatic Stay, executed by Attorney Michael A. Samuels, Esq. for

Robertson, Anschutz & Schneid, P.L. as Attorneys for Nationstar Mortgage LLC d/b/a/ Mr.

Cooper (Attorney Samuels being subject to Plaintiff’s incorporated Motions for Contempt and

Sanctions), states in paragraph 7 that, “effective as of December 18, 2017, the Debtor’s Loan was

service transferred to the successor servicer, Specialized Loan Servicing, LLC (“SLS”).”

14. Dkt 52 of the related Bankruptcy Case No. 1-17-44157, Debtor and Plaintiff’s April 4, 2018

Reply to SLS Affirmation Seeking Adjournment details Defendants Mr. Cooper’s and SLS’s

alleged Identity Theft, Fraudulent Use of Shell Company and violations of Dual Tracking

prohibitions.

15. Dkt 56 of the related Bankruptcy Case No. 1-17-44157, April 13, 2018 Mr. Cooper through

Attorney Samuels requested withdrawal of Mr. Cooper’s December 13, 2017 Motion for Relief

from Stay, despite having not timely provided a response to Debtor and Plaintiff’s January 22,

2018 Opposition to Mr. Cooper’s Motion for Relief at Dkt 31 of the related Bankruptcy Case.


                                            Page 4 of 7
      Case 1-18-01141-ess        Doc 48     Filed 11/19/20     Entered 11/19/20 14:31:01




16. Mortgage servicing fraud can take many forms, including when a mortgage servicer sells a

loan it services deliberately failing to post or account for payments and the Fraudulent Use of a

Shell Company to avoid apparent legal liability.

17. Dkt 62 of the related Bankruptcy Case No. 1-17-44157, April 18, 2018 has SLS alleging to

be the “Secured Creditor”.

18. Dkt 63 of the related Bankruptcy Case No. 1-17-44157, April 25, 2018, SLS represents itself

as “current servicer” and Debtor and Plaintiff’s responses as “requests for information that seem

focused on litigation outside the scope of this Court’s loss mitigation program and perhaps better

venued in another forum.”

19. Dkt 64 of the related Bankruptcy Case No. 1-17-44157, May 12, 2018, Can Guner, Esquire

of RAS Boriskin, LLC as Authorized Agent for “Secured Creditor” NATIONSTAR

MORTGAGE LLC D/B/A MR. COOPER filed their REQUEST FOR SERVICE OF NOTICES

representing Mr. Cooper as “Secured Creditor” despite the claimed December 18, 2017 service

transfer to SLS and counsel for SLS filing Notice of Appearance and pleadings as “servicer” and

or “secured creditor”.

20. Dkt 81 of the related Bankruptcy Case No. 1-17-44157, July 19, 2018, Cleo Sharif-Green,

Esq. of Robertson, Anschutz & Schneid, P.L. as Attorneys for Nationstar filed an Objection to

Plaintiff’s Order to Show Cause stating, in part: that “On the Petition Date, Nationstar was the

servicer to the holder of a certain Promissory Note and Security Agreement; March 6, 2018

Gross Polowy, LLC filed a Notice of Appearance on behalf of SLS; Gross Polowy, LLC has been

representing SLS in Loss Mitigation; and based upon information and belief, SLS is not




                                            Page 5 of 7
      Case 1-18-01141-ess        Doc 48     Filed 11/19/20     Entered 11/19/20 14:31:01




affiliated with Nationstar, citing the December 18, 2017 service transfer to “successor servicer,

SLS and thus Nationstar (Mr. Cooper) no longer services the Debtor’s loan.”

21. Dkt 93 of the related Bankruptcy Case No. 1-17-44157, September 25, 2018, Cleo Sharif-

Green, Esq. of Robertson, Anschutz & Schneid, P.L. as Attorneys for Nationstar filed Opposition

to Debtor’s Motion to Strike Seeking Sanctions again referencing the December 18, 2017 service

transfer to SLS “as the new servicer” that “Debtor’s fourth and fifth (Consolidated and

Incorporated) Contempt Motions appear to focus on the typos within Nationstar’s Objection and

wrong service for Debtor” and that “Nationstar and SLS are separate entities”.

22. Dkt 95 of the related Bankruptcy Case No. 1-17-44157, October 19, 2018, Debtor and

Plaintiff’s Motion for Contempt and Sanctions detailing Specialized Loan Servicing, LLC’s

(“SLS”) Notice of Auction from February 13, 2018 representing NATIONSTAR MORTGAGE

LLC as holder of the security and the repeated invocation of “typos” to explain the apparent

contradictions and fraudulent misrepresentations outlined in this affidavit.

23. Dkt 108 of the related Bankruptcy Case No. 1-17-44157, dated January 22, 2018 (another

“typo” as the filing date is January 22, 2019) Robert W. Griswold, Bankruptcy Attorney for

Shapiro, DiCaro & Barak, LLC as Attorneys for SLS filed a Notice of Appearance as counsel for

SLS, “a creditor and party in interest, pertaining to property located at 3521 79th Street 4E,

Jackson Heights, NY 11372”, a misrepresentation of the nature of the subject personal property.

24. Dkt 37 of the instant Adversary Proceeding, in an undated Affidavit of Possession filed May

26, 2020, Attorney Robert W. Griswold, Esq. of Shapiro, DiCaro & Barak, LLC, declared under

penalty of perjury: that SLS is a “secured creditor”; that SLS contends to have in person, in hand

possession of the original Note, endorsed in blank, along with other collateral documents; that


                                             Page 6 of 7
Case 1-18-01141-ess   Doc 48   Filed 11/19/20   Entered 11/19/20 14:31:01
Case 1-18-01141-ess   Doc 48   Filed 11/19/20   Entered 11/19/20 14:31:01




                        EXHIBIT A
Case 1-18-01141-ess   Doc 48   Filed 11/19/20   Entered 11/19/20 14:31:01
Case 1-18-01141-ess   Doc 48   Filed 11/19/20   Entered 11/19/20 14:31:01
Case 1-18-01141-ess   Doc 48   Filed 11/19/20   Entered 11/19/20 14:31:01
Case 1-18-01141-ess   Doc 48   Filed 11/19/20   Entered 11/19/20 14:31:01
Case 1-18-01141-ess   Doc 48   Filed 11/19/20   Entered 11/19/20 14:31:01




                        EXHIBIT B
Case 1-18-01141-ess   Doc 48   Filed 11/19/20   Entered 11/19/20 14:31:01
Case 1-18-01141-ess   Doc 48   Filed 11/19/20   Entered 11/19/20 14:31:01
Case 1-18-01141-ess   Doc 48   Filed 11/19/20   Entered 11/19/20 14:31:01
